DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 11/2/2021 has been entered. Claims 1-15 remain pending in the application.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Bennet et al. (US Patent Application Publication 2016/0018985), referred to as Bennet herein [cited in Applicant’s IDA dated 12/30/2019].
Kobayashi et al. (US Patent Application Publication 2017/0010850), referred to as Kobayashi herein [previously cited].
Yao (US Patent Application Publication 2017/0315627), referred to as Yao herein.


Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Bennet.


Regarding claim 1, Yao discloses a method, comprising: providing a split input device without a display and that is not a virtual representation of an input device, wherein the split input device includes a left portion for use by a user's left hand, and a right portion for use by the user's right hand (Yao, Abstract with Figs. 3-4 and ¶0049, ¶0061, ¶0082 – split physical keyboard with left and right hand portions. See also at least Fig. 8 with ¶0079 – display is separate from the keyboard and cameras);
capturing images of the split input device while the split input device is being used by the user in a split configuration in which the left portion is physically separated from the right portion (Yao, ¶0039, ¶0049, ¶0054-¶0056 – camera sensors for sensing user inputs at the split keyboard);
outputting user interaction information from the split input device while the split input device is being used by the user in the split configuration; and generating a 
wherein the split input device appears in the 
However, Yao appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Bennet discloses a virtual keyboard (Bennet, Abstract)
including wherein the split input appears in the 3D visualization as a single input device in a combined configuration, and wherein the 3D visualization with the split input device appearing as a single input device in a combined configuration is generated based on the captured images of the split input device being used in the split configuration (Bennet, Figs. 5-7 with ¶0042, ¶0062-¶0069 – separate hand inputs received at a user’s sides are combined and presented on a single 3D virtual keyboard for input feedback. Fig. 10B with ¶0071-¶0072 – virtual keyboard key reflects user selection. ¶0035, ¶0050-¶0051 – input position information is obtained from camera images).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the keyboard representation of Yao to include the a 3D visualization based on the teachings of Bennet. The motivation for doing so would have been to provide a more immersive, realistic visualization to improve the user interaction experience (Bennet, ¶0002).

Regarding claim 2, Yao as modified discloses the elements of claim 1 above, and further discloses wherein the 3D visualization is a virtual reality (VR) visualization (Bennett, ¶0021-¶0022 – Head-mounted device creates a virtual reality or mixed reality environment including the holographic keyboard. ¶0026, ¶0035 – augmented or mixed reality. ¶0042 – augmented reality environment).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the keyboard representation of Yao as modified to include virtual and mixed or augmented reality based on the teachings of Bennet. The motivation for doing so would have been to create a more immersive, natural, and realistic touch-like interaction improving user experience and ease-of-use (Bennet, ¶0002).

Regarding claim 3, Yao as modified discloses the elements of claim 1 above, and further discloses wherein the 3D visualization is an augmented reality (AR) visualization (Bennet, ¶0021-¶0022 – Head-mounted device creates a virtual reality or mixed reality environment including the holographic keyboard. ¶0026, ¶0035 – augmented or mixed reality. ¶0042 – augmented reality environment).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the keyboard representation of Yao as modified to include virtual and mixed or augmented reality based on the teachings of Bennet. The motivation for doing so would have been to create a more immersive, natural, and realistic touch-like interaction improving user experience and ease-of-use (Bennet, ¶0002).

Regarding claim 4, Yao as modified discloses the elements of claim 1 above, and further discloses wherein the captured images include images of the user's hands interacting with the split input device (Yao, ¶0049, ¶0054-¶0056 – camera sensors for sensing user inputs at the split keyboard.).

Regarding claim 5, Yao as modified discloses the elements of claim 4 above, and further discloses generating representations of the user's hands as part of the 3D visualization based on the captured images (Bennet, ¶0063-¶0067 – holographic hand images are moved according to the user’s hand position. ¶0051, ¶0054, ¶0058 – depth cameras provide hand position information. ¶0042 – 3D holographic image).

Regarding claim 6, Yao discloses a system, comprising: a physical split input device without a display and separate from any display of the system, wherein the physical split input device without a display includes a left portion for use by a user's left hand, and a right portion for use by the user's right hand, and is to output user interaction information when used by the user (Yao, Abstract with Figs. 3-4 and ¶0049, ¶0061, ¶0082 – split physical keyboard with left and right hand portions. Fig. 20 with ¶0092-¶0106 - Inputs from the left and right hand split keyboards are combined into the visualization of the on-screen keyboard. ¶0008, ¶0111 – keystrokes and standby positions are displayed. See also at least Fig. 8 with ¶0079 – display is separate from the keyboard and cameras);
a camera to capture images of the physical split input device without a display while the physical split input device without a display is being used by the user in a split configuration in which the left portion is physically separated from the right portion (Yao, ¶0039, ¶0049, ¶0054-¶0056 – camera sensors for sensing user inputs at the split keyboard);
and a display device separate from the physical split input device without a display to display a 
wherein the physical split input device without a display appears in the 
However, Yao appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Bennet discloses a virtual keyboard (Bennet, Abstract)
including wherein the split input appears in the 3D visualization as a single input device in a combined configuration, and wherein the 3D visualization with the split input device appearing as a single input device in a combined configuration is generated based on the captured images of the split input device being used in the split configuration (Bennet, Figs. 5-7 with ¶0042, ¶0062-¶0069 – separate hand inputs received at a user’s sides are combined and presented on a single 3D virtual keyboard for input feedback. Fig. 10B with ¶0071-¶0072 – virtual keyboard key reflects user selection. ¶0035, ¶0050-¶0051 – input position information is obtained from camera images).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the keyboard representation of Yao to include the a 3D visualization based on the teachings of Bennet. The motivation for doing so would have been to provide a more immersive, realistic visualization to improve the user interaction experience (Bennet, ¶0002).

Regarding claim 7, Yao as modified discloses the elements of claim 6 above, and further discloses wherein the split input device is a split keyboard (Yao, Abstract with Figs. 3-4 and ¶0049 – split physical keyboard).

Regarding claim 9, Yao as modified discloses the elements of claim 6 above, and further discloses wherein the display device is a head-mounted display (HMD) device (Bennet, ¶0021-¶0022 – Head-mounted device creates a virtual reality or mixed reality environment including the holographic keyboard. ¶0026, ¶0035 – augmented or mixed reality. ¶0042 – augmented reality environment).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the keyboard representation of Yao as modified to include a virtual and mixed or augmented reality head-mounted display based on the teachings of Bennet. The motivation for doing so would have been to create a more immersive, natural, and realistic touch-like interaction improving user experience and ease-of-use (Bennet, ¶0002).

Regarding claim 10, Yao as modified discloses the elements of claim 9 above, and further discloses wherein the camera to capture images of the physical split input device without a display is implemented on the HMD device (Bennett, Fig. 2 with ¶0031-¶0033, ¶0035 - Head-mounted device includes a camera or cameras capturing images of the hands).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cameras of Yao as modified to include implementation on the HMD device based on the teachings of Bennet. The motivation for doing so would have been simplify the camera implementation, thereby reducing cost and complexity.

Regarding claim 12, Yao as modified discloses the elements of claim 10 above, and further discloses wherein the camera to capture images of the physical split input device without a display captures images of the left portion of the physical split input device without a display, and wherein the system further comprises a second camera to capture images of the right portion of the physical split 

Regarding claim 13, Yao as modified discloses the elements of claim 6 above, and further discloses wherein the camera to capture images of the physical split input device without a display is mounted on the left portion of the physical split input device without a display, and wherein the system further comprises a second camera mounted on the right portion of the physical split input device without a display to capture images of the physical split input device without a display (Yao, ¶0049, ¶0054-¶0056 – camera sensors for sensing user inputs mounted at the split keyboard).

Regarding claim 14, Yao discloses a method, comprising: providing a physical split input device without a display and that is not a virtual representation of an input device, wherein the physical split input device without a display includes a left portion for use by a user's left hand, and a right portion for use by the user's right hand (Yao, Abstract with Figs. 3-4 and ¶0049, ¶0061, ¶0082 – split physical keyboard with left and right hand portions. See also at least Fig. 8 with ¶0079 – display is separate from the keyboard and cameras);
outputting key-press information from the physical split input device without a display while the physical split input device without a display is being used by the user in a split configuration in which the left portion is physically separated from the right portion (Yao, ¶0039, ¶0049, ¶0054-¶0056 – camera sensors for sensing user inputs at the split keyboard. ¶0008, ¶0111 – keystrokes and standby positions are displayed);
and generating a 
including 
However, Yao appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Bennet discloses a virtual keyboard (Bennet, Abstract)
including animated representations of the user's hands (Bennet, ¶0063-¶0067 – holographic hand images are moved according to the user’s hand position. Fig. 10B with ¶0071-¶0072 – virtual keyboard key reflects user selection),
including wherein the split input appears in the 3D visualization as a single input device in a combined configuration, and wherein the 3D visualization with the split input device appearing as a single input device in a combined configuration is generated based on the captured images of the split input device being used in the split configuration (Bennet, Figs. 5-7 with ¶0042, ¶0062-¶0069 – separate hand inputs received at a user’s sides are combined and presented on a single 3D virtual keyboard for input feedback. Fig. 10B with ¶0071-¶0072 – virtual keyboard key reflects user selection. ¶0035, ¶0050-¶0051 – input position information is obtained from camera images).


Regarding claim 15, Yao as modified discloses the elements of claim 14 above, and further discloses wherein the split input device is a split keyboard or a split trackpad (Yao, Abstract with Figs. 3-4 and ¶0049 – split physical keyboard).


Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Bennet in further view of Kobayashi.

Regarding claim 11, Yao as modified discloses the elements of claim 10 above , and further discloses wherein the camera to capture images of the physical split input device without a display is a single 
However, Yao as modified appears not to expressly disclose a wide angle camera. However, in the same field of endeavor, Kobayashi discloses an HMD including a wide angle camera (Kobayashi, Abstract, ¶0100),
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the HMD camera of Yao as modified to include a wide angle lens based on the teachings of Kobayashi. The motivation for doing so would have been to .

Response to Arguments
Applicant’s arguments with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175